Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 08/16/2021.  These drawings are accepted.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  In line 10 of claim 1 it appears as if “track” and “conveyor” should be switched as the rotary gate transfers articles from the conveyor 10 to track 20.  Note this same correction should be made to line 3 of claim 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calhoun (US 3,133,638).
Calhoun shows a conveyed article sorting device 10 having a conveyor 13 for articles 11, a track 60 configured to allow articles conveyed by conveyor 13 to be transferred from the conveyor, a rotary gate 30, 31 rotatable to come into contact with the articles 11 on conveyor 13 wherein when an article to be sampled is conveyed by the conveyor the rotary gate transfers the article to be sampled from the conveyor 13 to track 60, the track 60 forms a bypass route, the rotary gate is rotatable to transfer an article 11 on the conveyor to the track and when an article is not to be sampled is conveyed by the conveyor 13 the rotary gate 30, 31 does not transfer the article not to be sampled from the conveyor 13 to track 60.

Re claim 5, Figures 5 and 6 show an inspection device which determines which articles 11 are to be sampled or removed.
Re claim 6, the rotary gate is fully capable without any modification of removing a random article 11 if so desired.
Re claim 7, when an article 11 is to be eliminated from conveyor 13 the rotary gate is activated by using suction disc 41 to remove the article 11.
Re claim 8, the inspection device 83 determines which article 11 is to be eliminated.
Re claim 9, articles 11 are containers and a container which does not contain a predetermined amount is eliminated, see column 3, line 36 and column 5, lines 21-36.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ducloux (US 4,479,582) shows an article sorting device for containers 5 which has a rotary gate 11 which removes articles 5 from a conveyor 1 to another track 10 and also may allow articles 5 to remain on conveyor 1.  This reference fully anticipates at least claims 1 and 7.
Response to Amendment
Applicant’s arguments, see remarks, filed 08/16/2021, with respect to the rejection(s) of claim(s) 1 and 4-9 under Rehse et al. (US 3,613,885) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Calhoun as set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.